ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that JOHN W. MORRIS of HADDONFIELD, who was admitted to the bar of this State in 1981, and who was temporarily suspended from practice by Order of this Court dated March 21, 1995, and who remains suspended at this time, be disbarred for violating RPC 1.15 (knowing misappropriation of client funds); and RPC 8.4(c) (conducting involving dishonesty, fraud, deceit or misrepresentation);
And JOHN W. MORRIS having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
*33It is ORDERED that JOHN W. MORRIS be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that JOHN W. MORRIS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.